
	

114 S151 IS: Filipino Veterans Promise Act
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 151
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2015
			Mr. Heller (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Defense to establish a
			 process to determine whether individuals claiming certain service in the
			 Philippines during World War II are eligible for certain benefits despite
			 not
			 being on the Missouri List, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Filipino Veterans Promise Act.2.Determination of
			 certain service in Philippines during World War II
			(a)In
 generalThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs and such military historians as the Secretary of Defense considers appropriate, shall establish a process to determine whether a covered individual served as described in subsection (a) or (b) of section 107 of title 38, United States Code, for purposes of determining whether such covered individual is eligible for benefits described in such subsections.
			(b)Covered
 individualsFor purposes of this section, a covered individual is any individual who—
 (1)claims service described in subsection (a) or (b) of section 107 of title 38, United States Code; and
 (2)is not included in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the Missouri List.
				
